Name: Commission Regulation (EEC) No 137/89 of 20 January 1989 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 89 Official Journal of the European Communities No L 17/13 COMMISSION REGULATION (EEC) No 137/89 of 20 January 1989 fixing the sluice-gate prices and levies for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 February to 30 April 1989 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, world market prices for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price has been fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, Commission Regulation (EEC) No 630/86 (6) on the application of import levies on egg products from Portugal suspended the application of import levies on egg products from Portugal owing to the minimal diffe ­ rence between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 3207/88 (2), and in particular Articles 3 and 7 ( 1 ) -thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (3), as last amended by Regulation (EEC) No 4155/87 0 ; HAS ADOPTED THIS REGULATION :Whereas, since sluice-gate prices and levies for eggs were, by Commission Regulation (EEC) No 3306/88 (*), last fixed for the period 1 November 1988 to 31 January 1989, they must be fixed anew for the period 1 February to 30 April 1989 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 August to 31 December 1988 ; Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall be shown in the Annex. Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2773/75, the minimum was set at 3 % ; 2. For imports from Portugal of products specified in paragraph 1 , application of the levies that are specified in the Annex is suspended. Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding Article 2 This Regulation shall enter into force on 1 February 1989. (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 286, 20. 10. 1988, p. 2. (J) OJ No L 282, 1 . 11 . 1975, p. 64. (4) OJ No L 392, 31 . 12. 1987, p. 29. 0 OJ No L 293, 27. 10. 1988, p. 39. (*) OJ No L 60, 1 . 3 . 1986, p. 10 . No L 17/14 Official Journal of the European Communities 21 . 1 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 20 January 1989 fixing the sluice-gate prices and levies for eggs CN code Sluice-gate price Levy 1 2 3 \ ECU/ 100 units ECU/ 100 units 0407 00 11 0407 00 19 54,06 11,79 12,19 3,70 ECU/100 kg ECU/100 kg 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 90,83 437,88 197,50 210,49 367,23 97,08 , 31,73 148,50 64,73 69;i7 143,42 36,81